UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
S.W., a minor, by her parent and next            )
friend, SHANNON WEEMS, et al.,                   )
                                                 )
              Plaintiffs,                        )
                                                 )
       v.                                        )       Civil Action No. 14-cv-1245 (TSC) (AK)
                                                 )
                                                 )
DISTRICT OF COLUMBIA,                            )
                                                 )
              Defendant.                         )
                                                 )

                                              ORDER

        On November 18, 2014, the magistrate judge’s amended report and recommendation was

entered and the parties were allowed fourteen (14) days to file objections to the recommendations

made by the magistrate judge. No objections have been filed as of this date.

        After careful consideration of the record in this case and the magistrate judge’s report and

recommendation, the Court hereby ADOPTS the report and ACCEPTS the recommendations of the

magistrate judge; and it is therefore

        ORDERED that paragraphs 56 and 57 of the Complaint be stricken from the record; and it

is further

        ORDERED that Defendant’s motion to dismiss (ECF No. 4) is otherwise DENIED.



Date: December 10, 2014


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge